Citation Nr: 0515979	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from May 1965 to May 1968, and 
from March 1969 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO).  During the course of the appeal, the claims 
file was transferred to the RO in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case. 

The veteran is seeking entitlement to service connection for 
PTSD.  The Board notes that regulations provide that service 
connection will be granted for PTSD when there is medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2004).  
With regard to the second PTSD element as set forth in 38 
C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2004).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f) (2004).

The Board observes that in August 2002, the veteran submitted 
a stressor statement in connection with his claim for service 
connection for PTSD.  In that statement, the veteran 
describes several alleged stressors events that he claims he 
experienced in Vietnam, some of which purportedly occurred in 
1967.  The Board notes however, that much of the information 
provided by the veteran at that time is clearly not credible 
and capable of corroboration.  The veteran has asserted that 
he was in Vietnam in 1967, that he spent two and one half 
years in Vietnam, was assigned to CID and traveled constantly 
with various companies and units.  However, service personnel 
records indicate that the veteran served in Italy from 
September 1966 to May 1968, served in Vietnam only from July 
1969 to September 1969, and was attached to the 595th 
Engineering Company as a grader operator.  

However, in that August 2002 statement, the veteran did 
report that in the spring or summer of 1969 he experienced a 
stressful event outside the village of Tay Ninh in the 
Republic of Vietnam.  In particular, he stated that he was 
involved in a mortar attack in which he witnessed the death 
of a fellow soldier and the injuring of two others.  
Although, the veteran indicated that he was attached to  HQ 
Company, 1st Brigade, 9th Infantry at the time of the 
incident, service records show that he was actually attached 
to the 595th Engineering Company during service in Vietnam.  
Since the veteran was in Vietnam in the summer of 1969 and he 
has reported an incident with sufficient specificity such 
that it could be potentially be verified, the Board finds 
that the RO should attempt to verify whether such an incident 
did occur while he was attached to the 595th Engineering 
Company.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (CURR) and ask them to provide 
any available information that might 
corroborate the veteran's alleged in-
service stressor as set forth in his 
August 2002 statement that his unit came 
under fire by snipers and mortars that 
resulted in injuries and casualties when 
he was stationed about two miles outside 
of Tay Ninh from July to September 1969 
while he was attached to the 595th 
Engineering Co.  Provide CURR with a 
description of the 1969 alleged stressor 
identified by the veteran in his August 
2002 statement and with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

2.  The RO should review the veteran's 
claim in light of the development 
requested pursuant to this remand and 
determine whether any additional 
assistance or development is warranted.  
The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




